DETAILED ACTION
Claims 21-40 are pending and have been examined.
Claims 1-20 were canceled by preliminary amendment.
Claims 21-40 are new.
This application is a CON of 17/248,216, now US 11,323,309.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 9,491,107 B1 (Scudder et al.).

As to Claims 21 and 32, Scudder et al. anticipate a method; and a network device, respectively, comprising: 
receiving, by a replication module, a representation of data to be written to a first socket, wherein the first socket provides network communication connectivity between a primary node of the network device and a peer network device (Scudder et al. recite: “In one example aspect, a method includes by a primary routing engine of a network device, replicating data output by an application-layer routing process of the primary routing engine for transmission to a routing peer network device via a routing communication session between the network device and the routing peer network device” – 3:42-47); 
sending, by the replication module, a socket message, via a second socket, to a standby node of the network device (Scudder et al. disclose the primary routing engine {replication module} sending the replicated data to a secondary routing engine {standby node} 3:42-67), wherein the socket message comprises state information of the first socket and the representation of data (Scudder et al. disclose the state data from the primary engine to the secondary engine – 3:16-20), wherein the second socket provides network communication connectivity between the primary node and the standby node in accordance with a transport protocol (Scudder et al. disclose the TCS sockets being used in the embodiments - 2:31-36), wherein the standby node is configured to provide control for the network device after failure of the primary node (Scudder et al. disclose the primary routing engine {replication module} sending the replicated data to a secondary routing engine {standby node} 3:42-67); 
in response to the socket message, sending, by a protocol stack of the standby node, a socket acknowledgement in accordance with the transport protocol (Scudder et al. disclose the state data from the primary engine to the secondary engine – 3:16-20. Acknowledgement is built into the TCP protocol); and 
after receiving the socket acknowledgement from the standby node, sending, by the replication module, the data to the peer network device via the first socket (Scudder et al. disclose the primary routing engine {replication module} sending the replicated data to a secondary routing engine {standby node} 3:42-67).

As to Claim 22, Scudder et al. anticipate the method of claim 21, 
wherein the replication module is executed in at least one of a kernel space or a user space (Scudder et al. disclose the kernel space embodiment – 6:12-15).

As to Claim 23, Scudder et al. anticipate the method of claim 21, 
wherein the representation of data comprises a route advertisement message (Scudder et al.  - 13:3-6).

As to Claim 24, Scudder et al. anticipate the method of claim 21, 
wherein sending, by the replication module, the socket message comprises creating, by the replication module, a composite message comprising a first message and a second message, wherein the first message comprising the representation of data and the second message comprises the state information (Scudder et al. disclose the message with state data – 6:12-15).

As to Claim 25, Scudder et al. anticipate the method of claim 21, further comprising forming the representation of the data, wherein forming the representation of the data comprises: 
generating one or more operation flags as part of the representation of the data (Scudder et al. disclose the signals – 8:14-21); 
generating a socket descriptor as part of the representation of the data (Scudder et al. disclose the buffer is reaching its threshold - 8:5-45); and 
generating buffer data identifying the data as part of the representation of the data (Scudder et al. disclose the buffer is reaching its threshold - 8:5-45).

As to Claim 26, Scudder et al. anticipate the method of claim 21 further comprising: 
retrieving, by the replication module, second data of a data unit via the first socket in accordance with a transmission control protocol (TCP) (Scudder et al. disclose the state data from the primary engine to the secondary engine – 3:16-20. Acknowledgement is built into the TCP protocol); and 
sending, by an operating system of the primary node, a second data unit in accordance with TCP to the standby node, the socket message comprising a copy of the second data (Scudder et al. disclose the buffer {buffer implies a plurality of packets being sent} is reaching its threshold - 8:5-45).

As to Claim 27, Scudder et al. anticipate the method of claim 26 further comprising 
after receiving a second socket acknowledgment in accordance with TCP from the protocol stack of the standby node, sending, by the operating system, a third socket acknowledgment in accordance with TCP to a source of the data unit via the first socket (Scudder et al. disclose the state data from the primary engine to the secondary engine – 3:16-20. Acknowledgement is built into the TCP protocol . Scudder et al. disclose the buffer {buffer implies a plurality of packets being sent} is reaching its threshold - 8:5-45. Repeated packet sending requires repeated acknowledgements).

As to Claim 28, Scudder et al. anticipate the method of claim 21, further comprising 
removing, by the replication module, a portion from a buffer of the second socket in response to an acknowledgment from a second replication module of the standby node (Scudder et al. disclose removal of packet headers - 17:26-30).

As to Claim 29, Scudder et al. anticipate the method of claim 21, further comprising 
forming, by the operating system, a packet including the data sent to the second socket (Scudder et al. disclose removal and reassembly of packet headers - 17:19-50).

As to Claim 30, Scudder et al. anticipate the method of claim 21, 
wherein based on the state information, a second replication module of the standby node removes a portion of a send buffer or a portion of a receive buffer of a replicated socket, wherein the replicated socket is configured for network communication connectivity between the standby node and the peer network device (Scudder et al. disclose removal and reassembly of packet headers - 17:19-50).

As to Claim 31, Scudder et al. anticipate the method of claim 30, further comprising, in response to a switchover to the standby node: 
sending, by an operating system of the standby node, data from the send buffer to the peer network device via the replicated socket (Scudder et al. – Fig 4A); and 
retrieving, by the operating system, data from the receive buffer of the replicated buffer (Scudder et al. – Fig 4A).

As to Claim 33, Scudder et al. anticipate the network device of claim 32, 
wherein the replication module is further operative to execute an operating system to provide an application space and a kernel space, wherein the replication module is executed in at least one of the application space and the kernel space (Scudder et al. disclose the kernel space embodiment – Abstract and 6:12-15).

As to Claim 34, Scudder et al. anticipate the network device of claim 32, 
wherein the standby node comprises one or more processors implemented in circuitry and configured to execute logic operative to send, in response to a send, via the second socket, the socket acknowledgment in accordance with transmission control protocol (TCP) (Scudder et al. disclose the state data from the primary engine to the secondary engine – 3:16-20. Acknowledgement is built into the TCP protocol).

As to Claim 35, Scudder et al. anticipate the network device of claim 32, 
wherein the standby node comprises one or more processors implemented in circuitry and configured to execute a second replication module to remove, based on the state information, a portion of a send buffer or a portion of a receive buffer of a replicated socket, wherein the replicated socket is configured for network communication connectivity between the standby node and the peer network device (Scudder et al. disclose removal and reassembly of packet headers - 17:19-50).

As to Claim 36, Scudder et al. anticipate the network device of claim 35, 
wherein the one or more processors are further configured to execute the replication module to send data from the send buffer to the peer network device via the replicated socket; and retrieve data from the receive buffer of the replicated buffer (Scudder et al. recite: “In one example aspect, a method includes by a primary routing engine of a network device, replicating data output by an application-layer routing process of the primary routing engine for transmission to a routing peer network device via a routing communication session between the network device and the routing peer network device” – 3:42-47).

As to Claim 37, Scudder et al. anticipate the network device of claim 32, 
wherein the one or more processors are configured to send the representation of the data to the standby node according to transmission control protocol (TCP) and to receive the acknowledgement from the standby node according to TCP (Scudder et al. disclose the state data from the primary engine to the secondary engine – 3:16-20. Acknowledgement is built into the TCP protocol).

As to Claim 38, Scudder et al. anticipate the network device of claim 32, 
wherein the one or more processors are further configured to execute the replication module to retrieve second data of a received packet from the first socket, send the second data to the standby node, and after receiving a second socket acknowledgement from the standby node, send the second data to an application (Scudder et al. – Fig 3).

As to Claim 39, Scudder et al. anticipate the network device of claim 38, 
wherein the one or more processors are further configured to, after receiving the second socket acknowledgement, execute the replication module to send a third socket acknowledgement of the received packet to a source of the received packet (Scudder et al. disclose the state data from the primary engine to the secondary engine – 3:16-20. Acknowledgement is built into the TCP protocol . Scudder et al. disclose the buffer {buffer implies a plurality of packets being sent} is reaching its threshold - 8:5-45. Repeated packet sending requires repeated acknowledgement).

As to Claim 40, Scudder et al. anticipate a computer-readable storage medium (Scudder et al. - 4:34-61) having stored thereon instructions that, when executed, cause one or more processors of a primary node of a network device to: 
execute an operating system to provide an application space and a kernel space (Scudder et al. - 3:8-41 and 10:30-47); 
execute a replication application in the application space to receive a write function call including data to be written to a socket of the operating system and to send a representation of the data to a replication module executed in the kernel space (Scudder et al. - 7:29-53); and 
execute the replication module to send the representation of the data to a standby node of the network device and, after receiving an acknowledgement from the standby node, to send the data to the socket (Scudder et al. discloses the secondary routing engine taking over in the event the first fails - 7:29-53).

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007. The examiner can normally be reached M-F 9:00am - 5:00pm Eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G KEEHN/Primary Examiner, Art Unit 2444